DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 17 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 9, 11 – 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fenchak et al. (US 2012/0074729).
Regarding Claim 1:
Fenchak et al. teaches an active air flap apparatus (10) for a vehicle, comprising: a frame (12) coupled to a rear surface of a grill (20) in which an air inlet (via 94) is disposed; a plurality of flap portions (14, 15) coupled to an inside of the frame to open or close the air inlet and arranged in a vertical direction of the frame; an actuator (62, 60) coupled to an outside of the frame to generate power; a gear unit (74) operated by the power generated from the actuator; and a connection unit (64) connecting the plurality of flap portions and the gear unit to each other to operate the plurality of flap portions according to an operation of the gear unit.
	Regarding Claim 2:
Fenchak et al. teaches the frame includes: two vertical frames (26, 28) disposed to be spaced from each other by a distance; and two horizontal frames (22, 24) disposed on upper end portions and lower end portions of the vertical frames to connect the two vertical frames to each other.
	Regarding Claim 3:
Fenchak et al. teaches the horizontal frames include a guide groove (30, 32), which guides an operation direction of the connection unit when the power is generated by the actuator.
	Regarding Claim 4:
Fenchak et al. teaches each of the plurality of flap portions includes: a body portion (14, 15) configured to open or close the air inlet; and a coupling unit (48) extending in a direction toward an engine room from a rear surface of the body portion and coupled to the connection unit.
	Regarding Claim 5:
Fenchak et al. teaches a rotation rod (70) connected to the gear unit; a guide rod (50) which is inserted into the guide groove and coupled to the plurality of flap portions which are spaced from each other by a distance in a longitudinal direction; and a link unit (66), a number of which corresponds to that of the plurality of flap portions, connecting the rotation rod and the guide rod to each other.
	Regarding Claim 6:
Fenchak et al. teaches the connection unit further includes a driven gear (74) coupled to an end portion (72) of the rotation rod and, the driven gear being engaged with the gear unit to receive power from the gear unit and configured to rotate the rotation rod.
	Regarding Claim 7:
Fenchak et al. teaches a first end of the rotation rod is coupled to the horizontal frame disposed on an upper side and a second end of the rotation rod is coupled to the horizontal frame disposed on a lower side to connect the two horizontal frames to each other (Fig 3).
	Regarding Claim 8:
Fenchak et al. teaches each of the plurality of flap portions includes: a body portion (14, 15) configured to open or close the air inlet; and DB1/ 126068806.1a coupling unit (48) extending in a direction toward an engine room from a rear surface of the body portion and coupled to the connection unit, wherein the guide rod passes through the coupling unit and is coupled to the corresponding flap portion (Fig 3).
	Regarding Claim 9:
Fenchak et al. teaches the guide rod is disposed adjacent to the corresponding flap portion, and the rotation rod is spaced by a distance from the guide rod in a direction toward an engine room (Fig 3).
	Regarding Claim 11:
Fenchak et al. teaches a rotating shaft (66) passing through the horizontal frame is coupled to the actuator, and the actuator is fixed outside the horizontal frame to transmit power to the gear unit.
	Regarding Claim 12:
Fenchak et al. teaches the gear unit includes: a pinion gear (84) connected to an end portion of the rotating shaft and rotatable by receiving the power from the actuator; DB1/ 126068806.1a rack gear (80) engaged with the pinion gear and the driven gear and configured to rotate the rotation rod according to the power of the actuator transmitted from the pinion gear; and a gear cover (82) sealing the driven gear, the pinion gear, and the rack gear.
	Regarding Claim 13:
Fenchak et al. teaches an active air flap apparatus (10) for a vehicle, comprising: a frame (12) coupled to a rear surface of a grill (20) in which an air inlet (via 94) is disposed; a plurality of flap portions (14, 15) coupled to an inside of the frame to open or close the air inlet and arranged in a vertical direction of the frame; an actuator (62) coupled to an outside of the frame to generate power; a gear unit (74) operated by the power generated from the actuator; and a connection unit (64) connecting the plurality of flap portions and the gear unit to each other to operate the plurality of flap portions according to an operation of the gear unit, wherein the plurality of flap portions constitute a plurality of flap units arranged in a horizontal direction (Fig 3).
	Regarding Claim 14:
Fenchak et al. teaches two vertical frames (26, 28) disposed to be spaced from each other by a distance; and two horizontal frames (22, 24) disposed on upper end portions and lower end portions of the vertical frames to connect the two vertical frames, and each of the plurality of flap units includes: a first unit disposed at a center of the horizontal frames in the horizontal direction; DB1/ 126068806.1a second unit disposed on the horizontal frames spaced from the first unit by a distance; and a third unit disposed on the horizontal frames in a direction opposite to the direction in which the first unit is disposed from the second unit (Fig 2).
	Regarding Claim 15:
Fenchak et al. teaches a rotation rod (70) connected to the gear unit; a guide rod (50) which is inserted into the guide groove and coupled to the plurality of flap portions which are spaced from each other by a distance in a longitudinal direction; and a link unit (66), a number of which corresponds to that of the plurality of flap portions, connecting the rotation rod and the guide rod to each other, and the connection unit includes: a first connection unit connected to the first unit; a second connection unit spaced from the first connection unit by a distance and connected to the second unit; and a third connection unit spaced a distance from the second connection unit in a direction opposite to a direction in which the first connection unit is disposed and connected to the third unit (Figs 2 – 3).
Allowable Subject Matter
Claims 1 6 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747